Citation Nr: 1758629	
Decision Date: 12/18/17    Archive Date: 12/28/17

DOCKET NO.  13-22 945	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for a service-connected fifth trigeminal and cranial nerve disability.

2.  Entitlement to a rating in excess of 20 percent for a service-connected right shoulder disability.

3.  Entitlement to a rating in excess of 10 percent for service-connected arthritis of the left knee.

4.  Entitlement to a rating in excess of 70 percent for service-connected posttraumatic stress disorder (PTSD), to include entitlement to a total disability rating based on individual unemployability (TDIU) and entitlement to special monthly compensation by reason of being housebound prior to March 22, 2017.


REPRESENTATION

Appellant represented by:	Disabled American Veterans

WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

E. Alexander Neff, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the Navy from June 1987 to June 2007.  His awards and decorations included: a Global War on Terror Expeditionary Medal; two Kuwait Liberation Medals; two National Defense Service Medals; and a Combat Action Ribbon.  The Board sincerely thanks him for his service to his country. 

These matters are before the Board of Veterans' Appeals (Board) on appeal from a January 2012 rating decision by Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  In May 2016, the Veteran testified at a videoconference Board hearing before the undersigned; a transcript of which is associated with the record.

In September 2016, the Board remanded the claims for further evidentiary development.  Subsequently, in a March 2017 rating decision, the RO granted a higher rating, to 20 percent, for the Veteran's right shoulder disability, effective from the date of his claim for increase, June 9, 2011.  That rating decision also granted entitlement to TDIU effective December 16, 2016.  A rating decision dated May 2017 granted entitlement to special monthly compensation based on housebound criteria, effective March 22, 2017.

The issues of TDIU and special monthly compensation are aspects of the Veteran's PTSD increased rating claim.  See Rice v. Shinseki, 22 Vet. App. 447, 453 (2009); Bradley v. Peake, 22 Vet. App. 280 (2008); Akles v. Derwinski, 1 Vet. App. 118, 121 (1991).  As such, they are addressed in this decision.


FINDINGS OF FACT

1.  During the period on appeal, the Veteran's fifth trigeminal and cranial nerve disability has been shown to be manifested by severe incomplete paralysis, but not complete paralysis.  

2.  Throughout the appeal, the Veteran's right shoulder disability was manifested by his arm having a limitation of motion at shoulder level, but not as limited to midway between his side and shoulder level.  

3.  During the period on appeal, the Veteran's arthritis of the left knee has been manifested by limitation of motion from 0 to 90 degrees with pain.  

4.  From April 14, 2014, the Veteran's left knee disability manifested with slight lateral instability, but not moderate instability. 

5.  During the period on appeal, the Veteran's left knee disability manifested with the symptomatic post-corrective residuals of an in-service meniscectomy.  

6.  From December 12, 2016, but no earlier, the Veteran's PTSD has been manifested by total occupational and social impairment.

7.  From September 1, 2016, but no earlier, the Veteran has been shown to be unemployable due to his service-connected PTSD.  

8.  From September 1, 2016, the Veteran has had a single disability upon which TDIU is based (PTSD) with additional service-connected disabilities independently ratable at 60 percent or more.  


CONCLUSIONS OF LAW

1.  The criteria for a 30 percent rating, but no higher, for trigeminal neuropathy have been met.  38 U.S.C.A. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.3, 4.7, 4.14, 4.20, 4.123, 4.124, 4.124a, Diagnostic Code 8405 (2017).

2.  The criteria for a rating in excess of 20 percent for a right shoulder disability have not been met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 4.3, 4.40, 4.45, 4.59, 4.71a; Diagnostic Codes 5201, 5203.

3.  The criteria for a rating in excess of 10 percent for left knee arthritis have not been met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 3.322, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5010-5260.

4.  The criteria for a 10 percent rating for symptomatic post-corrective residuals of an in-service meniscectomy have been met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 3.322, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5259. 

5.   From April 14, 2014, the criteria for a 10 percent rating, but no higher, for left knee lateral instability have been met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 3.322, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5257.

6.  From December 12, 2016, the criteria for a total schedular rating for PTSD have been met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 4.1, 4.7, 4.130, Diagnostic Code 9411.

7.  From September 1, 2016, the criteria for a TDIU for PTSD have been met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 3.340, 3.341, 4.16.

8.  From September 1, 2016, the criteria for an award of special monthly compensation by reason of being housebound are met.  38 U.S.C.A. § 1114; 38 C.F.R. § 3.350.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Legal Criteria

A. Rating Disabilities

Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  A disability rating may require re-evaluation in accordance with changes in a Veteran's condition.  Thus, it is essential in determining the level of current impairment that the disability is considered in the context of the entire recorded history.  Id at § 4.1.  Nevertheless, the present level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  The Board notes that staged ratings are appropriate for an increased-rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

When a question arises as to which of two ratings applies under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  Id at § 4.3.

II. Fifth Trigeminal Cranial Nerve

A. Rating Criteria

As an initial matter, the Board observes that in June 2011 and July 2013, Dr. B. M. noted that the Veteran was diagnosed with trigeminal neuralgia.  The Board notes that 38 C.F.R. § 4.124 sets forth standards regarding the rating of neuralgias.  Therein it states that neuralgia, cranial or peripheral, characterized usually by a dull and intermittent pain, of typical distribution so as to identify the nerve, is to have a maximum rating equal to moderate incomplete paralysis.  However, tic douloureux, or trifacial neuralgia, may be rated up to complete paralysis of the affected nerve.  Here, the Board notes that the Veteran's current nerve disability is rated under Diagnostic Code 8405.  That Diagnostic Code's note states that tic douloureux may be rated up to compete paralysis, in partial reference to 38 C.F.R. § 4.124.  Although the record does not show that the Veteran was diagnosed with tic douloureux during the period on appeal, giving him the benefit of the doubt, the Board will consider his diagnosed trigeminal neuralgia as trifacial neuralgia for rating purposes.  In light of the above, the Board shall consider the entirety of the ratings available under Diagnostic Code 8205 in its evaluation of this claim.  

Diagnostic Code 8205 sets for the criteria for rating paralysis of the fifth (trigeminal) cranial nerve.  38 C.F.R. § 4.124a, Diagnostic Code 8205.   

A 10 percent rating is warranted for incomplete, moderate paralysis.  Id.

A 30 percent rating is warranted for incomplete, severe paralysis.  Id. 

A 50 percent rating is warranted for compete paralysis.  Id. 

B. Factual Background

The Veteran filed his claim for an increased rating for his service-connected cranial nerve disability in June 2011.  

In private medical records from August 2010, the Veteran was noted to have chronic left-sided neurogenic inferior alveolar nerve pain status post oral surgery.  He reported that he experienced pain severe enough that he considered having the nerve surgically excised despite knowing that this would cause facial paralysis.  He was found to have tenderness along the left side of his chin, but did not have severe spasms.  His II to XII cranial nerves were otherwise intact otherwise.  In another private record, the Veteran reported severe pain due to his nerve condition.  

In an October 2010 private medical record, the Veteran was found to have mild tenderness of the left chin with improving facial pain due to medication.  In a December 2010 private medical record, his II to XII cranial nerves were found to have normal sensation to pain.  In a May 2011 private medical record, the Veteran complained of jaw pain, and was found to also experience numbness.  His II to XII cranial nerves were found to have normal sensation to pain.  

In a June 2011 private medical record, the Veteran was noted by Dr. B. M. to have presented with trigeminal neuralgia.  He noted that the Veteran was treated with a septocaine injection.  In another private medical note from this time, the Veteran reported that he experienced pain in the meatal area of the left jaw for the last 11 years.   

Private medical records from July 2011 to 2014 showed that the Veteran received approximately 10 alcohol injections to treat his facial nerve pain.  These would occur approximately two to four times a year.  Private dental records from October 2011to 2014 showed that the Veteran had his face anesthetized approximately five times in relation to undergoing dental procedures.  This would occur approximately one to two times a year.  

In the October 2011 VA facial nerves examination, the Veteran was noted to have symptoms of pain that were localized to the soft tissue innervated by the medial nerve.  He experienced symptoms when he brushed and flossed his teeth, and shaved.  He required anesthesia to have his teeth cleaned.  It was noted that his medical records showed "left V3 dysesthesia secondary to traumatic neuroma treatment - Left mandibular osteotomy, left inferior alveolar neurolysis, and left inferior alveolar nerve amputation."  The Veteran was able to open his mouth from 0 to 40 mm as measured from the central incisors.  Lateral excursion was within normal limits, and his range of motion was not limited upon repetition testing due to pain or fatigue.  This disability was noted as causing moderate functional impairment that was associated with discomfort with brushing, flossing, eating, and shaving.  

In a January 2013 private medical record, the Veteran's left side of labial/buccal mucosa was noted as inflamed due to nerve damage.  

In a July 2013 letter, Dr. B. M. noted he had treated the Veteran for the past two years.  He reported that the Veteran had a chronic pain condition, trigeminal neuralgia, wherein he would feel the sensation of pain without any actual stimulation of the pain receptor cells.  The condition caused short attacks of severe pain that could be brought on by everyday movements and activities, such as smiling and face washing.  These symptoms could last for minutes to hours, and were noted as "among the worst of human pain sensations."  Dr. B. M. treated the Veteran for this condition via injections to "chemically kill" nerve tissue. 

In the August 2013 VA Form 9, the Veteran reported that he required shots every two to three months for his cranial nerve disability so he could shave and brush his teeth.  He required "at least three shots" so his teeth could be cleaned.  He reported that he would see a clinician at least six times a year "to get shots in my jaw." 

In a September 2013 private medical record, the left side of the Veteran's face was noted as seeming very painful despite paresthesia.  He was noted to have a very exaggerated response, and was told that his sensory system still reacted as though the nerve was still there.  The labial/buccal mucosa of the left side was inflamed due to nerve damage.  

In an October 2014 VA medical record, the Veteran was noted to request an oromaxillary surgery consultation for a nerve block.  He reported that he was currently receiving non-VA treatment, and was interested in VA treatment as this condition was service-connected.  

Private medical records from October 2014 to November 2015, noted that the left side was stippled, but slightly enlarged due to nerve damage.  In April 2015 it was noted that the Veteran would experience "significant pain" after the anesthesia he was administered for dental examinations wore off.  

At the May 2016 hearing, the Veteran testified that he needed alcohol injections every three, four, or five months to brush his teeth, floss, and to shave.  The treatment would sometimes cause him to drool.  Without this treatment he would experience great pain.  Since 2011, the frequency of his shot treatments increased.  The injections caused scar tissue to form.  

In a December 2016 buddy statement, R. K. noted that since discharge the Veteran lacked the ability to do any physical labor and appeared to be in constant pain.  He reported that the Veteran's family life "suffered" due to his military experiences.  
In the December 2016 VA cranial nerves examination, the Veteran was noted to have pain with brushing his teeth, flossing, and shaving since experiencing nerve damage to the left side of his face in service.  The affected nerve was the CN V.  He experienced moderate intermittent pain, and paresthesias and/or dysesthesias of the lower face, side of his mouth, and throat.  He experienced moderate numbness of the side of his mouth and throat.  He had moderate difficulty chewing.  Muscle strength related to the CN V was normal.  He had decreased sensation to light touch of the left mid-face.   He had moderate/incomplete left-side paralysis due to the damaged CN V.  He did not have any scars related to his CN V condition.  There were no significant diagnostic test findings and/or results.  The cranial nerve condition did not impact the Veteran's ability to work. 

C. Analysis

Upon consideration of the foregoing, the Board finds that a rating of 30 percent, but no higher, for neuralgia of the fifth cranial nerve during the period on appeal is warranted.  

In August 2010, the Veteran reported that he experienced pain severe enough that he was interested in undergoing a surgery that would cause paralysis.  In December 2010 and May 2011 his cranial nerves were noted as normal.  In the October 2011 VA examination, he was found to have V3 dysesthesia that caused a moderate functional impairment of discomfort with brushing, flossing, eating, and shaving.  In a June 2011 private medical record, Dr. B. M. noted that the Veteran presented with trigeminal neuralgia.  In January and September 2011, the Veteran's left side of labial/buccal mucosa was noted as inflamed due to nerve damage.  A July 2013 letter by Dr. B. M. noted that the Veteran's CN V diagnosis was associated with short attacks of severe pain, and that such pain was "among the worst of human pain sensations."  In September 2013 the left side of his Veteran's face was noted as seeming very painful despite paresthesia, and he exhibited an exaggerated pain response.  In October 2014 to November 2015, it was noted that the Veteran had left-side nerve damage.  

In the December 2016 VA examination, the Veteran was noted to have moderate intermittent pain, and paresthesias and/or dysesthesias; moderate numbness; and moderate difficulty chewing.  Muscle strength related to his CN V was normal.  He had decreased sensation to light touch of the left mid face, and was found to have moderate/incomplete left-side paralysis due to service-connected left fifth trigeminal nerve.  

The Board notes that the October 2011 and December 2016 VA examinations that found that the Veteran had mild to moderate symptoms are competent and credible medical evidence.  Additionally, the Board finds that throughout the period on appeal the Veteran provided competent and credible lay evidence regarding the severity and duration of his left jaw-related symptoms, such as pain.  The Board also finds that the June 2011 record and the July 2013 letter from the Veteran's private clinician are competent and credible medical evidence in support of his claim.  Notably, in the July 2013 letter Dr. B.M. reported that the Veteran had a 13 year history of left jaw pain, and would feel pain without any actual stimulation of the pain receptor cells.  He would experience short attacks of severe pain that could be brought on by everyday movements.  These symptoms could last for minutes to hours, and were noted as "among the worst of human pain sensations."  The Board finds that Dr. B. M.'s statements and findings regarding the severity and duration of the Veteran's symptoms are highly probative as he was the Veteran's treating physician for several years.  In consideration of the above, the Board finds that the balance of the evidence is in at least equipoise that the Veteran experienced severe, incomplete paralysis of his left fifth trigeminal nerve during the period on appeal.   A higher rating is not warranted as the Veteran was not shown to have complete paralysis of trigeminal nerve during the period on appeal.  As such, a 30 percent rating, but no higher, is warranted.  

The Board acknowledges the Veteran's May 2016 testimony that he developed scar tissue due to injection treatments.  The Board notes that the Veteran is competent to describe any scarring he may experience, and such testimony is credible evidence to indicate that he has scarring.  However, to the extent the Veteran asserts that he has scarring related to his nerve treatments, he is not competent to make such a statement.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions).  Further, the Board notes that the December 2016 examiner did not find scarring that was related to the Veteran's service-connected nerve disability.  See Cox v. Nicholson, 20 Vet. App. 563 (2007) (VA clinicians are qualified through education, training, or experience to provide competent medical evidence under 38 C.F.R. § 3.159(a)(1)).  Thus, the weight of the credible and competent medical evidence is against the finding that the Veteran has scarring related to his nerve treatments.  As such, a separate compensable rating for scarring related to the treatment of a service-connected nerve disability is not warranted.  

In summation, a 30 percent rating, but no higher, is warranted for a service-connected trigeminal cranial nerve disability during the period on appeal.  

III.   Right Shoulder

A. Rating Criteria

During the period on appeal, the Veteran's right shoulder disability has been rated under Diagnostic Codes 5203, which pertains to impairment of the scapula/clavicle.  The rating criteria provide different ratings for the minor arm and the major arm.  The Veteran is right-handed; therefore, the Board will apply the ratings and criteria for the major arm.  38 C.F.R. § 4.69.  

For disabilities evaluated on the basis of limitation of motion, VA is required to apply the provisions of 38 C.F.R. §§ 4.40, 4.45, pertaining to functional impairment.  If feasible, these determinations are to be expressed in terms of the degree of additional range-of-motion loss due to any weakened movement, excess fatigability, incoordination, or pain.  DeLuca v. Brown, 8 Vet. App. 202 (1995); see also Johnston v. Brown, 10 Vet. App. 80, 84-5 (1997); 38 C.F.R. § 4.59.

The Board has additionally considered holding of Sharp v. Shulkin No 16-1385 (2017).  This case regarded a VA joint examination where flare-ups were alleged; but the Veteran was not experiencing same during the examination.  In such a situation, the VA examiner is required to consider the Veteran's statements, the claims file, and the medical record to estimate functional losses, if any, due to flare-ups, or to explain why such an opinion cannot be provided.  Sharp v. Shulkin No 16-1385 (2017).  

Diagnostic Code 5203 sets forth the criteria for evaluating impairment of the clavicle or scapula.  38 C.F.R. § 4.71a, Diagnostic Code 5203.  The Board notes that the highest disability rating award possible under this Diagnostic Code is 20 percent.  

A 20 percent rating is warranted where there is nonunion with loose movement.  Id. 

A 20 percent rating is warranted where there is a dislocation.  Id. 

Or rate on impairment of function of contiguous joint.

Upon review of the record, the Board notes that during the period on appeal the Veteran's right shoulder disability, in part, manifested as a limitation of motion.  Further, the RO in the March 2017 rating decision considered limitation of motion when it granted a 20 percent rating, effective June 9, 2011, for the Veteran's shoulder disability.  As such, consideration of Diagnostic Code 5201, as an impairment of function of the contiguous joint pursuant to Diagnostic Code 5203, is appropriate.  See Schafrath v. Derwinski, 1 Vet. App. 589, 592-93 (1991) (the Board must consider all other potentially applicable diagnostic codes).  Thus, the Board shall consider the Veteran's right shoulder disability under Diagnostic Codes 5201 and 5203.  

Diagnostic Code 5201 sets forth the criteria for limitation of motion of the arm.  38 C.F.R. § 4.71a, Diagnostic Code 5201.  

A 20 percent rating is warranted where the arm is limited in motion to shoulder level.  Id. 

A 30 percent rating is warranted where the arm is limited in motion to midway between the side and shoulder level.  Id. 

A 40 percent rating is warranted where the arm is limited in motion to 20 degrees from the side.  

B. Factual Background

The Veteran filed his claim for an increased rating for his service-connected right shoulder disability in June 2011.  

In the September 2011 VA examination, the Veteran complained of right shoulder pain, and experienced flare-ups three times a week.  Flare-ups lasted several hours and were relieved with rest and medication.  They were caused by exercising, playing sports, or walking longer than 15 minutes.  His activities of daily living and his ability to be a student were affected by this disability.  Range of motion was 0 to 180 degrees for overhead flexion; 0 to 80 degrees for external and internal rotation; 0 to 45 degrees of extension; 0 to 40 degrees of adduction; and 0 to 160 degrees of forward flexion.  There was no pain upon range of motion testing, as well as upon repetition testing.  There was tenderness to palpation of the cuff insertion laterally.  There was no AC joint or biceps tendon tenderness.  There was no anterior or posterior instability.  The Spurling test was bilaterally negative.  He had normal muscle strength of the deltoid, biceps, triceps, supraspinatus, infraspinatus, and subscapularis.  X-rays showed that no bony or arthritic changes.  The examiner's impression was that the Veteran had a mild sprain.  

A September 2011 VA imaging study showed normal alignment of the AC and glenohumeral joints.  No significant arthritic changes or soft tissue abnormalities were found.  The impression was a normal examination of the right shoulder. 

In a December 2011 VA medical opinion addendum, the Veteran's range of motion was noted as forward flexion of 0 to 160 degrees; backward extension of 0 to 40 degrees; abduction of 0 to 180 degrees; and external and internal rotation of 0 to 80 degrees.  

In the August 2013 VA Form 9, the Veteran stated that his arthritis worsened in bad weather.  

In a September 2015 VA medical record, the Veteran reported that he exercised and played ball in the evenings.  In a March 2016 VHA assessment, the Veteran was noted as independent in ambulating, but required assistance in transferring.  

At the May 2016 hearing, the Veteran testified that he was unable to hold his shoulder out for at least a minute.  This caused trouble with "basic stuff" like catching a football.  He had lost strength, needed assistance with some activities, and dropped items.  His representative reported that the Veteran advised that his arm would shake if he held it out.  

In a December 2016 buddy statement, R. K. noted that since discharge the Veteran lacked the ability to do any physical labor and appeared to be in constant pain.  He reported that the Veteran's family life "suffered" due to his military experiences.  

In the December 2016 VA shoulder examination, flexion was measured as 0 to 90 degrees; abduction was 0 to 85 degrees; and external and internal rotation were 0 to 90 degrees.  The Veteran showed signs of pain during flexion, abduction, and internal rotation.  The examiner found that there was evidence of pain in non-weight bearing.  Passive range of motion was the same as active range of motion.  There was evidence of pain on passive range of motion testing.  Active range of motion testing showed flexion of 0 to 90 degrees; abduction of 0 to 85 degrees; and external and internal rotation of 0 to 90 degrees.  Wincing was noted on both shoulders with passive and non-weight bearing flexion, abduction, and internal rotation.  Non-weight bearing measurements were the same as passive and active range of motion testing.  There was no evidence of pain on weight bearing, with weight-bearing measurements being the same as passive and active range of motion testing.  There was no pain upon palpation of the joint or soft tissues and upon weight bearing.  There was no objective evidence of crepitus.  He was able to perform repetitive use testing without any additional loss of function or range of motion. 

It was noted that the Veteran's right shoulder had less movement than normal.  Muscle strength for forward flexion and abduction were normal.  There was no muscle atrophy or ankylosis found.  The examiner noted a suspected a rotator cuff condition.  Impingement, empty can, external rotation/infraspinatus strength, and lift-off subscapularis testing were all negative.  No instability, dislocation, or labral pathology was suspected.  No clavicle, scapula, acromioclavicular joint or sternoclavicular joint condition were suspected.  The Veteran did not have a flail shoulder, nonunion, or fibrous union of the humerus.  He did not have malunion of the humerus with moderate or marked deformity.  There was no humerus condition affected the range of motion of the right shoulder.  No other pertinent physical findings, complications, conditions, signs or symptoms related to the Veteran's right shoulder disability were noted.  The examiner did not find a functional impairment such that no effective functions remain other than that which would be equally well served by an amputation with prosthesis.  Imaging studies did not show degenerative or traumatic arthritis, or other significant diagnostic findings or results.  The Veteran did not use any assistive devices.  His functional limitation was that he was unable to lift his right arm above his head.  The examiner diagnosed him with a shoulder strain. 

In an April 2017 VA Caregiver Assessment, the Veteran was reported to be independent in activities of daily living.  

C. 
Analysis

Upon consideration of the foregoing, the Board finds that a rating in excess of 20 percent for limitation of movement of the right shoulder is not warranted.  

In the September 2011 VA examination, the Veteran's range of motion exceeded past shoulder level.  It was noted then that he experienced pain, but no instability of the right shoulder.  In September 2011 he was noted to have normal alignment of the AC and glenohumeral joints.  In September 2015 he reported that he was playing sports.  In May 2016, he testified that he was unable to hold his shoulder out for more than a minute, and it was noted that it would shake if held out.  The December 2016 buddy statement indicated that the Veteran was unable to do any physical labor.  In the December 2016 VA examination, the Veteran had flexion of 90 degrees, muscle strength in forward flexion and abduction was normal, and no atrophy was found.  No clavicle or scapula joint condition was suspected.  His functional limitation was the inability to lift his right arm above his head.  

Upon consideration of the foregoing, the Board finds that the Veteran's right shoulder condition was not manifested by limitation of motion of the arm to midway between the side and shoulder level.  The Board notes that the December 2016 VA examiner found that the Veteran was unable to lift his right arm above his head, and that his flexion was limited to 90 degrees.  The Board notes that the Veteran was not shown to have a limitation of motion of midway between side and shoulder level at this examination, or during the period on appeal.  Accordingly, the Board finds that a rating in excess of 20 percent for a right shoulder disability is not warranted during the period on appeal.  

The Board has considered the provisions of 4.40, 4.45, and 4.59 as well as the holding in the DeLuca case and finds that the Veteran's current rating properly takes into consideration his disability picture regarding his right shoulder's limitation of motion.  In the September 2011VA examination, the Veteran did not experience pain during range of motion testing.  In the December 2016 VA examination, the Veteran experienced pain during flexion, abduction, and internal rotation.  There was evidence of pain in non-weight bearing, but none on weight bearing.  His weight-bearing measurements were reported to be the same as his passive and active range of motion testing.  Upon objective repetitious movement testing in December 2016, the Veteran was able to perform repetitive use testing without any additional loss of function or range of motion.  Given the above, the Board finds that the evidence demonstrates that the Veteran did not have an objective additional loss of function or range of motion due to weakened movement, excess fatigability, incoordination, or pain that equates to motion to midway between the side and shoulder level.  As such, the preponderance of the evidence is against a finding that such manifestations were so disabling as to warrant a higher rating under DeLuca.

The Board additionally has considered the holding of Sharp.  In the September 2011 VA examination, the Veteran complained of flare-ups that occurred three times a week.  These flare-ups would lasted several hours and were relieved with rest and medication.  They were caused by exercising, playing sports, or walking longer than 15 minutes.  He reported that his activities of daily living and his ability to be a student were affected by this disability.  At this time, no pain was noted during range of motion repetition testing.  In his August 2013 VA Form 9, the Veteran stated that his arthritis worsened in bad weather.  At the May 2016 hearing, the Veteran testified that he was unable to hold his shoulder out for at least a minute.  This limitation caused trouble with "basic stuff" like catching a football.  He had lost strength, needed assistance with some activities, and dropped items.  His representative reported that the Veteran advised that his arm would shake if he held it out.  In the December 2016 VA examination, the Veteran was able to perform repetitive use testing without any additional loss of function or range of motion.  He denied experiencing flare-ups, and reported that he could not lift his right arm above his head.  In the April 2017 VA Caregiver Assessment, the Veteran was reported to be independent in activities of daily living.  

Upon consideration of the foregoing, the Board finds that an increased rating for limitation of motion on the basis of flare-ups is not warranted.  Although the Veteran has claimed that he experienced flare-ups at various times during the period on appeal, he expressly denied experiencing flare-ups in the December 2016 VA examination.  The Board finds that the Veteran's December 2016 statement is highly credible regarding his flare-ups as it is a statement against self-interest, and thus highly probative.  See Caluza v. Brow, 6 Vet. App. 498 (1995) (VA may, in part, consider interest, and inconsistent statements in determining credibility).  Notably, the purpose of a VA examination in an increased rating claim is to assess the level of a disability for compensation purposes.  Further, during the September 2011 and December 2016 examinations the Veteran's range of motion testing and repetitious movement testing were negative for pain.  As such, an increased rating for flare-ups on the bases of the September 2011VA examination is not warranted.  

In summation, during the period on appeal the preponderance of the evidence is against finding that the Veteran's right shoulder disability warrants a rating in excess of 20 percent. 

IV.   Left Knee

A. Rating Criteria

The Board notes that during the period on appeal the Veteran's left knee disability was not shown to be manifested by ankylosis or subluxation.  Further, the record on appeal does not show that there was any nonunion or malunion of any bone, or genu recurvatum.  As such, in rating this claim the Board shall not consider the Diagnostic Codes related to the above.  However, the Record does show that the Veteran was manifested by limitation of motion, arthritis, lateral instability, and symptomology related to the residuals of an in-service meniscectomy.  As such, Diagnostic Codes 5010, 5257, 5258, 5259, 5260, and 5261 are for consideration.  See Butts v. Brown, 5 Vet. App. 532, 538 (1993); see also Schafrath v. Derwinski, 1 Vet. App. 589, 592-93 (1991).

Degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved (DC 5200 etc.).  When however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under diagnostic code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion. In the absence of limitation of motion, rate as below:

A 10 percent rating is warranted where X-ray evidence shows involvement of 2 or more major joints or 2 or more minor joint groups.  Id.

A 20 percent rating is warranted where X-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups, with occasional incapacitating exacerbations.  Id. 

Note (1): The 20 percent and 10 percent ratings based on X-ray findings, above, will not be combined with ratings based on limitation of motion.   

Note (2): The 20 pct. and 10 percent ratings based on X-ray findings, above, will not be utilized in rating conditions listed under diagnostic codes 5013 to 5024, inclusive.  

Diagnostic Code 5257 sets forth the criteria for evaluating recurrent subluxation or lateral instability of the knee.  38 C.F.R. § 4.71a, Diagnostic Code 5257.  

A 10 percent rating is warranted for slight recurrent subluxation or lateral instability.  Id. 

A 20 percent rating is warranted for moderate recurrent subluxation or lateral instability.  Id. 

A 30 percent rating is warranted for severe recurrent subluxation or lateral instability.  Id. 

Diagnostic Code 5258 states that a 20 percent rating is warranted for dislocated semilunar cartilage of the knee with frequent episodes of "locking," pain, and effusion.  38 C.F.R. § 4.71a.

Diagnostic Code 5259 states that a 10 percent rating is warranted where there is a semilunar removal of symptomatic cartilage of the knee.  Id. 

Diagnostic Code 5260 sets forth the criteria for evaluating limitation of flexion of the leg.  38 C.F.R. § 4.71a, Diagnostic Code 5260.  

A noncompensable rating is warranted where flexion is limited to 60 degrees.  Id.

A 10 percent rating is warranted where flexion is limited to 45 degrees.  Id. 

A 20 percent rating is warranted where flexion is limited to 30 degrees.  Id.

A 30 percent rating is warranted where flexion is limited to 15 degrees.  Id.

Diagnostic Code 5261 sets forth the criteria for evaluating limitation of extension of the leg.  38 C.F.R. § 4.71a, Diagnostic Code 5261.  

A noncompensable rating is warranted where extension is limited to 5 degrees.  Id.

A 10 percent rating is warranted where extension is limited to 10 degrees.  Id.

A 20 percent rating is warranted where extension is limited to 15 degrees.  Id.

A 30 percent rating is warranted where extension is limited to 20 degrees.  Id.

A 40 percent rating is warranted where extension is limited to 30 degrees.  Id.

A 50 percent rating is warranted where extension is limited to 45 degrees.  Id.

B. Factual Background

The Veteran filed his claim for an increased rating for his service-connected left knee disability in June 2011.  

Historically, in July 2006, while in service, and in July 2009 the Veteran underwent left knee meniscectomies.  Also in July 2009, the Veteran underwent a chondroplasty of the left knee.  In an August 2010 private medical record, the Veteran complained of chronic left knee pain due to repetitive injury.  He reported that he was told he would need a knee replacement surgery.  Upon examination, he had a normal gait.  There was no misalignment, asymmetry, crepitation, defects, tenderness, masses, fusions, decreased range of motion, instability, atrophy, or abnormal strength or tone in the lower extremities found.  

In an October 2010 private medical record, the Veteran complained of left knee pain, but reported that he had been recently running with minimal difficulty.  Upon examination he had a normal gait.  No misalignment, asymmetry, crepitation, defects, tenderness, masses, fusions, decreased range of motion, instability, atrophy, or abnormal strength or tone in the lower extremities was found.  In a December 2010 private medical record, the Veteran complained of left knee pain and reported that he used a knee brace for work.  It was noted that he was unable to fully extend or flex his left knee. 

In a March 2011 private medical record, the clinician, upon examination, found decreased motion in flexion and extension of the left knee.  No edema or redness was noted.  In May 2011, the Veteran complained of pain and stiffness.  He was noted to have a reduced range of motion, and no instability.  

In a September 2011 VA imagining study, the left knee was observed to have a mild loss of the medial joint space.  There were small marginal osteophytes at the posterior patella.  There were no other bony, joint, or soft tissue abnormality.  The clinician's impression was mild degenerative change involving the medial and patellofemoral joints.

In the September 2011 VA examination, the Veteran complained of increased left knee pain and daily flare-ups that began in the morning and lasted several hours.  His pain was worse when he walked up and down stairs or hills, ran, or was exposed to cold weather.  It was noted that he underwent a partial meniscectomy and chondroplasty by a private physician.  He used a brace, but it offered minimal improvement.  He was able to walk for 15 minutes before he experienced a flare-up.  His activities of daily living and his ability to be a student were noted to be affected by this disability.  His range of motion was 0 to 130 degrees.  Lachman testing was stable, and he had negative anterior and posterior drawer, and McMurray tests.  There was no varus instability, valgus instability, or effusion.  X-rays showed mild degenerative changes in the medial, lateral, and patellofemoral compartments of the knee joint.  No bony destructive lesions were observed.  He was assessed to have mild arthritis.  It was noted that the Veteran did not have pain upon range of motion testing.  It was not feasible to opine with any medical certainty as to what extent the Veteran may experience functional limitations or limitations in range of motion.  

In his August 2013 VA Form 9, the Veteran stated that his arthritis worsened in bad weather.  His left knee prevented him from running, and caused him to gain weight.  He was unable to get a job in the food service industry because he could not stand for long periods of time. 

In a February 2014 VA medical record, the Veteran was provided with knee braces.  He was instructed to wear them during daytime hours, and only during ambulation.

In an April 2014 VA medical record, the Veteran complained of bilateral knee pain that only occurred after running or exercise type activities.  Otherwise, he did not normally experience pain.  His pain occurred at the anterior kneecap aspect of the joints.  A physical examination of the bilateral knees revealed significant atrophy, grinding, and crepitus.  His passive and active range of motion was 0 to 125 degrees without difficulty.  There was mild pseudolaxity with valgus stress, but his left knee was otherwise stable.  He had negative McMurray and anterior drawer testing.  His muscle strength was normal.  He was neurovascularly intact, and his sensation was grossly intact.  The clinician's impression was bilateral knee patellofemoral syndrome, and chondromalacia.  An imaging study from this time showed no joint effusion or fracture.  There was minor patellofemoral spurring with mild narrowing of the medial knee compartment.

In a May 2014 VA medical record, the Veteran's knee pain was noted to be mostly aggravated by increased weight bearing activities.  Using stairs and prolonged standing aggravated his condition, and caused tightness and/or aching.  Cold and rainy weather also aggravated his pain.  His posture was normal.  The Veteran's range of motion was 0 to 120 degrees.  His balance was noted as both static and dynamic.  Anterior and posterior drawer testing was negative, as was varus and valgus testing.  He was able to ambulate independently without assistive devices, and was noted to have a mild antalgic gait.  

In a September 2014 VA medical record, the Veteran complained of intermittent pain of the anterior lateral aspect of the left patella.  He stated that he had pain when "going up and down the stairs, when the weather changes, and at night."  He took medications and wore a knee sleeve.  He had signs of effusion, and had grinding and crepitus on passive range of motion was noted.  His passive range of motion was 0 to 130 degrees without difficulty.  His patellofemoral joint was tender to palpation.  He had negative McMurray, anterior drawer, and posterior drawer tests. His muscle strength was normal, and his neurovascular examination was intact. He was diagnosed with patellofemoral syndrome, and was given a Gel-One injection.  

In a September 2015 VA medical record, the Veteran reported that he exercised and played ball in the evenings.  In a November 2015 VA medical record, he reported that he walked up his stairs about 20 times per day for exercise.  In a February 2016 VA medical record, the Veteran was noted to have stable osteoarthritis of the left knee.  In a March 2016 VHA assessment, the Veteran was noted as independent in ambulating, but required assistance in transferring.  

At the May 2016 hearing, the Veteran testified that he had undergone a scope procedure wherein "some gel" was used as treatment.  He reported that he wore a knee brace, and that his knee would sometimes give out on him.  He wore his brace when he experienced a high level of knee pain.  His pain affected his ability to conduct daily activities such as standing for a long period of time, driving for a long distance, and playing football.  He reported worsening symptoms since 2011, and noted that he was expected to have a knee replacement procedure.  

In a December 2016 buddy statement, R. K. reported that since discharge the Veteran lacked the ability to do any physical labor and appeared to be in constant pain.  He appeared depressed, and his family life "suffered" due to his military experiences.  

In the December 2016 VA knee examination, the Veteran's left knee flexion was 0 to 90 degrees, with extension being 90 to 0 degrees.  The Veteran's abnormal range of motion was noted as a contributing to a functional loss of having difficulties squatting.  The Veteran exhibited pain on flexion, and there was objective evidence of moderate pain, flinching upon palpation, in the medial and lateral joints directly due to arthritis.  There was no objective evidence of pain upon weight bearing, or crepitus.  The Veteran was able to perform repetitive use testing without additional loss of function or range of motion.  There was evidence of pain in non-weight bearing testing.  Passive range of motion was the same as active range of motion. There was evidence of pain on passive range of motion testing.  Wincing was noted in both knees with passive and non-weight bearing range of motion; however, these measurements were the same.  The Veteran denied flare-ups of the knee and/or lower leg.  

The left knee was noted to have less movement than normal, as well as swelling.  His muscle strength was normal upon flexion and extension.  He did not have atrophy or ankylosis.  He did not have a history of recurrent subluxation, and lateral instability.  He did have a history of chronic mild swelling of the left knee.  Stability testing of the left knee was normal.  He never had patellar dislocation, shin splints, stress fractures, chronic exertional compartment syndrome or any other tibial or fibular impairment.  The Veteran had a meniscal tear in 2009 that required a partial meniscectomy that was found by the examiner to be unrelated to service.  There were no other pertinent physical findings, complications, conditions, signs or symptoms related to the left knee.  He used knee braces to assist with ambulation due to arthritis.  There was no functional impairment such that no effective function remained other than that which would be equally well served by an amputation with prosthesis.  Imaging studies showed that the Veteran had traumatic arthritis of the left knee, and minor patellofemoral spurring with mild narrowing.  He was diagnosed with left knee osteoarthritis, and resolved meniscal tear that was treated with a partial meniscectomy.  His functional limitation was noted as difficulty squatting.  

In an April 2017 VA Caregiver Assessment, the Veteran was reported to be independent in activities of daily living.  

C. Analysis

Upon consideration of the foregoing, the Board does not find that a rating in excess of 10 percent for left knee arthritis due to limitation of motion is warranted during the period on appeal.  The Board finds that the record shows that the Veteran has had limitation of motion of the left knee.  However, this limitation has not been shown to be at least 60 degrees of flexion, or extension of 5 degrees.  Notably, his range of motion was reported as 0 to 130 degrees in September 2011; 0 to 125 degrees in April 2014; 0 to 120 degrees in May 2014; 0 to 140 degrees in September 2014; and 0 to 90 degrees flexion and 90 to 0 degrees of extension in December 2016.  As such, the Veteran's limitation of motion is not to a degree that would warrant a compensable rating under Diagnostic Codes 5260 and 5261.  

The Board has considered the provisions of 4.40, 4.45, and 4.59 as well as the holding in the DeLuca case and finds that the 10 percent for arthritis takes into consideration the Veteran's disability picture regarding limitation of motion.  In the September 2011 examination, although the Veteran complained of increased left knee pain and daily flare-ups, it was noted that the Veteran did not have pain upon range of motion testing.  In August 2014, the Veteran reported that he only experienced pain after running or exercise activities.  In the December 2016 VA knee examination, while the Veteran was shown to have exhibited pain on flexion, there was no objective evidence of pain upon weight bearing.  He was able to perform repetitive use testing without additional loss of function or range of motion.  There was additionally evidence of pain in passive and non-weight bearing testing.  Wincing was noted in both knees with passive and non-weight bearing range of motion; however, these measurements were the same.  His passive range of motion was the same as active range of motion.  His functional limitation was noted as difficulty squatting.  Given the above, the Board finds that the evidence does not show that the Veteran had any additional loss or function or range of motion due to weakened movement, excess fatigability, incoordination, or pain that has not been contemplated by Diagnostic Codes 5260 and/or 5261.  As such, the preponderance of the evidence is against a finding that such manifestations were so disabling to warrant a higher rating under DeLuca.

The Board has additionally considered the holding of Sharp.  In December 2010 private medical record, the Veteran complained of left knee pain and reported that he used a knee brace for work.  In the September 2011 VA examination, the Veteran complained of increased left knee pain and daily flare-ups that began in the morning and lasted several hours.  His pain was worse when he walked up and down stairs or hills, ran, or was exposed to cold weather.  He used a brace, but it offered minimal improvement.  He was able to walk for 15 minutes before he experienced a flare-up.  His activities of daily living and his ability to be a student were affected by this disability.  However, the Veteran did not have pain upon range of motion testing at this time.  In the August 2013 VA Form 9, the Veteran stated that his arthritis worsened in bad weather.  His left knee prevented him from running, and caused him to gain weight.  He was unable to get a job in the food service industry because he could not stand for long periods of time.  In a February 2014 VA medical record, the Veteran was provided with knee braces.  He was instructed to wear them during daytime hours, and only during ambulation.  In an April 2014 VA medical record, the Veteran complained of bilateral knee pain that only occurred after running or exercise type activities.  Otherwise, he did not normally experience pain.  His pain occurred at the anterior kneecap aspect of the joints.  Mild pseudolaxity with valgus stress was noted.  In a May 2014 VA medical record, the Veteran's knee pain was noted to be mostly aggravated by increased weight bearing activities.  Using stairs and prolonged standing aggravated his condition, and caused tightness and/or aching.  Cold and rainy weather also aggravated his pain.

In a September 2014 VA medical record, the Veteran complained of intermittent pain of the anterior lateral aspect of the left patella.  He stated that he had pain when "going up and down the stairs, when the weather changes, and at night."  He took medications and wore a knee sleeve.  In a March 2016 VHA assessment, the Veteran was noted as independent in ambulating, but required assistance in transferring.  At the May 2016 hearing, the Veteran testified that he wore a knee brace when experienced a lot of pain, and that his knee would sometimes give out on him.  His pain affected his ability to conduct daily activities such as standing for a long period of time, driving for a long distance, and playing football.  He reported worsening symptoms since 2011.  The Veteran denied flare-ups in the December 2016 VA knee examination.  The Veteran's abnormal range of motion during this examination was noted as a contributing to a functional loss of having difficulties squatting.  The Veteran exhibited pain on flexion, and there was objective evidence of moderate pain, and flinching upon palpation in the medial and lateral joints directly due to arthritis.  There was no objective evidence of pain upon weight bearing, or crepitus.  The Veteran was able to perform repetitive use testing without additional loss of function or range of motion.  

Upon consideration of the foregoing, the Board finds that an increased rating for limitation of motion on the basis of flare-ups is not warranted.  Although the Veteran has claimed that he experienced flare-ups, he expressly denied experiencing same in the December 2016 VA examination.  The Board finds that the Veteran December 2016 statement is highly credible regarding his flare-ups as it is a statement against self-interest, and thus is highly probative.  See Caluza v. Brow, 6 Vet. App. 498 (1995) (VA may, in part, consider interest, and inconsistent statements in determining credibility).  Notably, the purpose of a VA examination in an increased rating claim is to assess the level of a disability for compensation purposes.  Further, during the September 2011 examination the Veteran's range of motion testing did not show pain, and in the December 2016 examination repetitious movement testing was also negative for pain.  

To the extent that the Veteran has experienced pain during movement on a regular basis, the Board notes that such issues were resolved in the above DeLuca assessment, the current 10 percent rating for limitation of motion due to arthritis, and the 10 percent grant for the symptomatic residuals of an in-service meniscectomy.  Additionally, the inability to squat was not indicated to be flare-up related, but rather as a general limitation of movement.  Accordingly, it too has been adequately considered as a limitation of motion pursuant to the current 10 percent ratings for limitation of motion due to arthritis and the symptomatic residuals of an in-service meniscectomy.  To the extent that the Veteran may argue that his pain upon standing, exercising, the passage of time, or driving is a flare-up, the Board again notes these have been noted as consistent symptoms, and has been properly considered under the criteria for arthritis, and the residuals of an in-service meniscectomy.  To the extent that the Veteran may indicate that his symptoms of left knee instability are a flare-up, the Board notes that this has been considered and compensated for pursuant to the grant of lateral instability.  

Historically, the Veteran underwent a meniscectomy in July 2006 while in service.  A separate 10 percent rating is warranted for the post-corrective residuals of his service-related meniscectomy, including intermittent effusion, during the period on appeal.  

The Board notes that in September 2014 the Veteran was noted to have signs of effusion.  However, prior to this record, and thereafter, the record is silent for objective findings of same.  Accordingly, the Board finds that this record alone is not enough to warrant a finding that the Veteran experienced "frequent" episodes of effusion and locking as contemplated by Diagnostic Code 5258.  As such, a separate rating for frequent episodes of "locking," pain, and effusion of the left knee due to meniscectomy is not warranted.  

The Board notes that in April 2014 the Veteran was found to have mild pseudolaxity with valgus stress, and that he testified in May 2016 that his left knee would give way.  The Board notes that the Veteran is competent to describe symptoms such as joint instability, and that such statements are credible evidence in support of this claim.  The Board acknowledges that the December 2016 examiner found that there was no history of instability; however, the Board finds that the aforementioned competent and credible medical and lay evidence outweighs this finding.  As such, the Board, giving the Veteran the benefit of the doubt, finds that as of April 14, 2014, the date of the April 2014 record, the weight of the evidence is in favor of a 10 percent rating, but no higher, for recurrent slight lateral instability under Diagnostic Code 5257.  See 38 C.F.R. § 4.71a, Diagnostic Code 5257.  A higher rating is not warranted during this period on appeal as the record does not support a finding that the Veteran experienced recurrent moderate or severe instability.  Notably, the December 2016 examiner found that the Veteran had normal stability of the left knee.  Prior to April 14, 2014, the medical record showed multiple contemporaneous findings that Veteran did not experience knee instability.  As such, a compensable rating for left knee instability prior to April 14, 2014 is not warranted.  

In summation, a rating in excess of 10 percent for arthritis and limitation of motion is not warranted; a 10 percent rating is warranted for the symptomatic residuals of on in-service left knee meniscectomy; and from April 14, 2014, a 10 percent rating, but no higher, for slight lateral instability is warranted.  

The Board has considered whether an inferred claim for a total disability rating based on TDIU has been raised, but finds that it has not.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  While the Veteran reported that he was unable to get a job in the food service industry as he was unable to stand for long periods, he was able to obtain a sedentary, administrative job at a medical services company.  This job was found by VA to be compatible with his service-connected limitations.  In May 2013, the Veteran was still working in this position.  In July 2015, the Veteran applied for vocational rehabilitation for further education to maintain his position.  

V. PTSD

A. Rating Criteria

PTSD is rated under the General Rating Formula for Mental Disorders.  38 C.F.R. § 4.130, Diagnostic Code 9411.

A 70 percent evaluation is warranted where there is occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); inability to establish and maintain effective relationships.  Id.

A 100 percent evaluation is warranted for total occupational and social impairment due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.

The list of symptoms in the General Rating Formula for Mental Disorders is not intended to constitute an exhaustive list, but rather provides examples of the type and degree of symptoms, or their effects, that would justify a particular rating. Mauerhan v. Principi, 16 Vet. App. 436 (2002).  However, "a [V]eteran may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration."  Vazquez-Claudio v. Shinseki, 713 F.3d 112 (Fed. Cir. 2013).  Furthermore, when evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment.  38 C.F.R. § 4.126.

The Global Assessment of Functioning (GAF) Scale is used to report the clinician's judgment of the individual's overall level of functioning.  The GAF Scale is to be rated with respect only to psychological, social and occupational functioning.  See American Psychiatric Association: Diagnostic and Statistical Manual of Mental Disorders 44 (4th ed. 1994).  While not determinative, a GAF score is highly probative as it relates directly to the veteran's level of impairment of social and industrial adaptability, as contemplated by the rating criteria for mental disorders.  See Massey v. Brown, 7 Vet. App. 204, 207 (1994). 

GAF scores range from 1-100 with the higher numbers representing higher levels of functioning.  A GAF score of 41 to 50 is defined as denoting serious symptoms or any serious impairment in social, occupational, or school functioning.  GAF scores from 51 to 60 reflect moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupation, or school functioning (e.g., few friends, conflicts with peers or co-workers).  Scores from 61 to 70 reflect some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupation, or school functioning (e.g., occasional truancy or theft within the household), but generally functioning pretty well with some meaningful relationships.

B. Factual Background

The Veteran filed his claim for an increased rating for his service-connected PTSD in June 2011.  

In private medical records from August 2010 to October 2010, the Veteran was noted as fully oriented.  He had a normal mood and affect.  His recent and remote memory were intact, and his judgment and insight were normal.  In a December 2010 private medical record, the Veteran had difficulty sleeping and complained of nightmares.  His mood was noted as anxious. 

In private medical records from March 2011 to May 2011 the Veteran was noted as fully oriented.  He had a normal mood and affect.  His recent and remote memory were intact, and his judgment and insight were normal.  In a May 2011 private medical record, the Veteran was noted as anxious and nervous.  He reported that he did not want to be bothered.  He had middle and terminal insomnia.  He worked in a kitchen on base.  He had occasional nightmares, and reported flashbacks of the 2000 bombing of the U.S.S. Cole.  He was married since 2008, enjoyed his four year-old son, and went to church twice a week.  His mood was mostly euthymic with an appropriate affect.  He had no psychotic symptoms, and no homicidal ideation.   He was given a GAF score of 73. 

In a June 2011 private medical record, the Veteran complained of depression, anxiety, trouble sleeping, sleep disturbances, and nightmares.  He did not have suicidal or homicidal ideation.  He was given a GAF score of 73.  In a September 2011 private medical record, the Veteran complained of increased intrusive recollections and anxiety.  Had difficulty staying asleep.  He was not sure if he wanted to go to a U.S.S. Cole reunion, and he did not want to step aboard the ship.  He was given a GAF score of 73.  In another September 2011 private medical record the Veteran was noted as fully alert and oriented.  He did not have abnormalities of mood or affect, and his recent and remote memory were intact. 

In the September 2011 VA PTSD examination, the Veteran was noted to have terminal insomnia and slept for three and a half to four hours a night.  He was irritable and angry, but felt that these symptoms had improved.  He did not argue with others as he did not want to escalate conflicts.  He would "clam up" and reported that it was frustrating for his family.  He did not communicate with his mother, whom he loved, because he did not want to talk about his symptoms and medical compliance.  The Veteran reported that he had previously worked two jobs as a cook, and stopped working in July 2011.  He was currently working on an Associate's Degree in Industrial Maintenance.  He had recurrent and distressing recollections and dreams of events in service.  He felt/acted as if the traumatic in-service event were recurring.  He experienced physiological reactivity and intense psychological, distress when exposed to cues that symbolized or represented aspects of the in-service traumatic event.  He was avoidant of anything that where associated with or arose recollection of his in-service trauma.  He experienced feelings of detachment/estrangement, and had a sense of a foreshortened future.  He was noted to have an exaggerated startle response.  

Upon examination, the Veteran was found to have objective symptoms of: depressed mood; anxiety; panic attacked that occurred weekly or less often; chronic sleep impairment; mild memory loss; difficulty establishing and maintaining effective work and social relationships; and difficulty in adapting to stressful circumstances including work or a worklike setting.  The Veteran was noted as unable to manage to his financial affairs secondary to his attention and concentration impairments due to his PTSD.  The examiner opined that the severity of the Veteran's PTSD was occupational and social impairment with deficiencies in most areas such as work school family relations judgment thinking and/or mood.  He was given a GAF score of 45.  

In November 2012 VA medical record, the Veteran reported having bad nightmares, sleep problems, anxiety, and hyper alertness.  He would wake up during the middle of the night and walked around until he calmed down.  He moved to a rural area in hopes that his anxiety would not be triggered by frequent movement in his area.  He isolated himself from others, and significantly reduced his participation in activities.  He was angry/irritable, preferred to be by himself, and forgot to pay his bills.  He went to church and to the movies.  He avoided going stores where he believed "Arabians" may be, and avoided smelling any type food prepared with curry.  He communicated with his two eldest children, and lived with his wife and six-year-old child.  He noted that his relationship with his wife and children has suffered, and that his avoidance of talking about his military experiences caused strain in his marriage.  He had an Associate's Degree in Culinary Arts, attended some college, and was working towards his Bachelor's Degree.  He was currently looking for work, and reported that he had eight or more jobs since discharge.  He reported "overwhelmingly" negative emotions and constant thoughts of losing comrades.  He was fully oriented, and had some memory loss or impairment.  He had a full range of affect.  He denied hallucinations and delusions.  He also denied suicidal ideation and homicidal ideation.   

In a December 2012 VA medical record, the Veteran "primary problem" was noted as: sleep fragmentation; nightmares with autonomic response; shortened total sleep time; and anxiety and re-experiencing during the day, which subsequently resulted in avoidance.  He denied overt depression, anhedonia, hopelessness, helplessness, and suicidal and homicidal ideation, intent, or plan.  He had a good support system and was future oriented.  His mood was anxious and his affect was euthymic.  His stream of thought is organized and goal-directed, associations were linear, and causality was intact.  His thought content is negative for obsessions, phobias, delusional ideas.  He denied hallucinations and did not appear to respond to internal stimuli.  His impulse control was noted a preserved, and he had good concentration. His cognition was preserved, and was noted to have good quality decision making.  He was given a GAF score of 57. 

During December 2012, the Veteran attended group therapy at VA.  He was noted as appropriately engaged and attentive during the sessions.  He asked relevant questions, and did not voice any acute distress.

In a January 2013 VA mental health notes, the Veteran reports that he avoided: Middle Eastern smells; musty odors; talking about trauma; a box of pictures of people with whom he worked with; and kitchen sounds.  He reported no significant problems in daily life, and stated that he has recently opened up "some" with his wife, which has improved their relationship.  He was attending school for Industrial Maintenance "just to keep busy [...] because the VA would pay, but I am not going to get a job as an Industrial Maintenance person."  The Veteran reported that he wanted to return to being a chef, but was afraid that his anxiety will be too high and that he will encounter triggers in this line of work.  He denied significant re-experiencing, and reported that his last nightmare occurred prior to November 2012.  He denied any clinically significant suicidal or homicidal ideation during this session.  He also denied any acute distress.  In another record from this time, the Veteran denied: overt depression, anhedonia, hopelessness, helplessness, and suicidal and homicidal intent or plan.  He had a good support system, and was future oriented.  His mood was "better in general" with a mildly dysthymic affect.  His thought process was goal directed, logical, and causality was intact.  He did not have delusions or hallucinations.  He did not have suicidal or homicidal ideation, intent, or plan.  His judgment and insight were good, and he was fully oriented.  He was able to give a cohesive and logical history.  He was given a GAF score of 59. 

In a February 2013 VA medical record, the Veteran's "primary problem" was noted as: sleep fragmentation; nightmares with autonomic response; shortened total sleep time; and anxiety and re-experiencing during the day, which subsequently resulted in avoidance.  He denied overt depression, anhedonia, hopelessness, helplessness, and suicidal and homicidal intent or plan.  He had a good support system, and was future oriented.  His mood was "better in general" with a mildly dysthymic affect.  His thought process was goal directed, logical, and causality was intact.  He did not have delusions or hallucinations.  His judgment and insight were good, and was fully oriented.  He was able to give a cohesive and logical history.  He was given a GAF score of 60. 

In an April 2013 VA mental health note, his overall condition had improved, but the Boston bombing triggered an exacerbation of PTSD symptoms.  He was working full time and was very excited about this opportunity.  He denied overt depression, anhedonia, hopelessness, helplessness, and suicidal and homicidal intent or plan.  He had a good support system, and was future oriented.  His mood was "better in general" with a euthymic affect.  His thought process was goal directed, logical, and causality was intact.  He did not have delusions or hallucinations.  His judgment and insight were good and was fully oriented.  He was given a GAF score of 63.  
In the August 2013 VA Form 9, the Veteran stated that his PTSD "ruin[ed] my life.  He could not keep a job, had family issues, took a number of medications, isolated himself, and was unable to pay his bills.  He stated a VA doctor found his PTSD to be totally disabling.  

In an October 2013 VA mental health note, the Veteran had an episode of worsening PTSD symptoms, including: avoidance, hyper vigilance, insomnia, and intrusive thoughts.  This led him to feel that medications were no longer effective, so discontinued using them.  With medical, he was reported that he is able to sleep for five to six hours.  He reported continuous sleep fragmentation and nightmares without sleeping aids.  He attempted to manage his anxiety during the day without medication, but it was not very successful.  He noted that he had been isolating more recently, especially after the court yard shooting in D.C.  He reported that he was working full-time.  He denied overt depression, anhedonia, hopelessness, helplessness, suicidal and homicidal intent or plan.  He had a good support system and was future oriented.  

In a December 2013 VA mental health note, the Veteran was noted to have: sleep fragmentation; nightmares with autonomic response; shortened total sleep time; and anxiety and re-experiencing during the day which resulted in avoidance.  He denied overt depression, anhedonia, hopelessness, helplessness, and suicidal and homicidal intent or plan.  He had a good support system, and was future oriented.  He was given a GAF score of 60.  

In a December 2013 VA mental health note, the Veteran reported that he could sleep for six hours with medication.  He had a mutually supportive relationship with his wife, and a dependable source of income.  His mood was good and his affect was stable, broad, and congruent with mood.  His thought process was goal directed, logical, and intact.  He did not have delusions or hallucinations.  He did not have delusions, ideas of reference, or hallucinations.  He did not intend to harm himself or others.  He did not have suicidal ideation, intent, or plan.  His judgment and insight were good.  He was fully oriented, and was able to give a cohesive and logical history.  

In a February 2014 VA mental health note, the Veteran reported that he would avoid the smell of cumin and a "Middle Eastern" gas station.  He was hypervigilant about loud sounds and noises, and that he was still triggered by sounds and smells. He reported that on average he slept about five hours a night.  He was fully oriented, and did not have significant deficits in his ability to provide a personal history.  His mood was okay, and his affect euthymic, full, and congruent with the topics discussed.  His thought process was goal directed, logical, and circumstantial.  He did not have delusions, ideas of reference, or hallucinations.  He did not intent to harm himself or others.  He did not have suicidal ideation, intent, or plan.  His judgment was average and his insight was good.  He was given a GAF score of 55. 

In a September 2014 VA mental health note, the Veteran was noted as having part-time employment.  He worked for a pharmacy, and had no significant recent economic problems.  He was noted to have persistent, chronic residual PTSD symptoms of avoidance, hypervigilance, insomnia, intrusive thoughts, and intrusive nightmares.  He denied overt depression, anhedonia, hopelessness, helplessness, and suicidal and homicidal intent or plan.  He had a mutually supportive relationship with his wife, and had a dependable source of income.  His mood was noted as "the same" with a stable and euthymic affect.  His thought process was goal directed, logical and intact.  He did not have delusions or hallucinations.  His judgment and insight were good.  He was fully oriented, and was able to give a cohesive and logical history

In an October 2014 VA medical record, the Veteran was noted to have difficulty with planning, organizing, self-regulation, and with recent memory.  He was noted to have sleep disturbances.  He was not a safety risk (to include suicidal ideation), and did not have delusions or hallucinations.  He did not have a psychological trauma or a mental disorder that has been scored by a licensed mental health professional, with a GAF score of 30 or less, continuously during the 90-day period immediately preceding the date on which VA initially received the caregiver application.  He needed total assistance with financial planning due to forgetfulness.  He needed minimal assistance with sleep regulation, recent memory, and self-regulation.  

In a November 2014 VA primacy care note, the Veteran reported that his wife took care of all of his finances.  He denied having any organizational skills, and that his wife had to remind him about his appointments.  He was alert, fully oriented, and had a normal affect. 

In a November 2014 statement, the Veteran reported that since separation he has had difficulty keeping a job due to his mental and physical disabilities.  He had persistent recollections of the October 2000 bombing of the U.S.S. Cole.  He was detached from others and avoided thoughts, feelings, and interactions with others.  He had difficulty with establishing and maintaining relationships to include work and worklike settings.  He experienced flashbacks, and distressing dreams and thoughts.  Loud noises and flashbacks caused intense distress.  

In a March 2015 caregiver assessment, the Veteran was noted as alert and fully oriented.  The Veteran's safety was not concern due to his mental illness.  He did not have behavioral changes.  He was independent in activities of daily living.  He had difficulties with preparing his meals, shopping, housework, managing medication, and managing finances.  He was noted as calm.  He had barriers to education of pain and cognitive limitations.  The Veteran's primary reason for acceptance into the Caregiver Support program was not due to a mental health condition.

In a June 2015 VA mental health note, the Veteran reported worsening sleep for the last five to six months.  His family recently told him he needed to get help for his sleep difficulties, as well as for avoidance and isolation.  He worked part time for a dollar store.  He had no major recent stressors, and reported that he sometimes would "get in a mood "and would attempt to isolate himself.  He reported that his chronic residual PTSD symptoms were persisting, including: avoidance, hyper vigilance, insomnia, intrusive thoughts, and intrusive nightmares.   He denied depression, hopelessness, suicidality, and homicidality.  There was no evidence of psychosis. He had a mutually supportive relationship with his wife, and a dependable source of income.  His mood was that he got into "a mood sometimes" and his affect was stable, broad, and appropriate.  His thought process was goal directed, logical, and intact.  He did not have delusions or hallucinations.  His judgment and insight were good.  He was fully oriented, and was able to give a cohesive and logical history.  

In a July 2015 VA mental health note, the Veteran was noted to have: sleep fragmentation; nightmares with autonomic response; shortened total sleep time; and anxiety and re-experiencing during the day which resulted in avoidance.  He experienced hypervigilance, detachment from others, poor concentration, and intrusive thoughts.  He denied overt depression, anhedonia, hopelessness, helplessness, and suicidal and homicidal intent or plan. He had a good support system and was future oriented.  

In another VA medical record from this time, the Veteran was noted as desiring to be more social and interact in public places with his family without such high levels of anxiety.  Veteran noted many places, people, and things he avoids due to these triggering memories of the trauma, including: Arab stores, cooking, and crowded places.  The Veteran was noted as alert and oriented.  His thought processes were linear and goal directed.  His mood was slightly depressed and his affect was consistent with mood.  There were no perceptual disturbances, delusions, or hallucinations.  He denied suicidal and homicidal ideation and/or intent.
From August 2015 to September 2015, the Veteran completed cognitive therapy at VA, and was noted as improving.  During this time he was noted as alert and oriented.  His thought processes were linear and goal directed.  His mood was euthymic with a consistent affect.  He did not have perceptual disturbances, delusions, hallucinations, or suicidal or homicidal ideation/intent.

In a September 2015 VA mental health note, the Veteran stated that he slept for approximately three hours "on a good night."  He exercised and playing ball in the evenings.  His symptoms of avoidance and isolation were the same.  His chronic residual PTSD symptoms of avoidance, hypervigilance, insomnia, intrusive thoughts, and nightmares were still problematic.  He had nightmares twice a week.  He noted that he would be attended a 15 year U.S.S. Cole bombing reunion on the following month.  He had a morally supportive relationship with his wife, and a dependable source of income.  He denied hallucinations, paranoia, and suicidal or homicidal ideation and/or intent.  His mood was sad due to a family-related suicide two weeks prior, and he had a constricted affect.  His thought process was goal oriented, logical, and causality was intact.  He did not have preoccupations, obsessions, phobias, and delusions.  He did not appear to experience perceptual disturbances or hallucinations.  His judgement and insight were good.  He was fully oriented.  He was able to give a cohesive and logical personal history.  

In an October 2015 VA mental health note, the Veteran denied suicidal or homicidal ideation.  He was alert and oriented, and his thought processes were linear and goal directed.  His mood was euthymic with a consistent affect.  He did not experience perceptual disturbances, delusions, or hallucinations.  He reported that he felt that nowhere was safe, and that he should always protect others.  The Veteran noted that he recently went to an anniversary party for the bombing of the U.S.S. Cole.  He reported less self-blame and guilt around this event, and was able to process emotions at the memorial without avoidance symptoms.  In a November 2015 VA medical record,  the Veteran reported that he would wake up during the night, and felt more sad than usual in the past month.  He noted that he would get sad during the holidays.  He did not endorse thoughts of self-harm.  

In a March 2016 caregiver assessment, the Veteran was noted as alert and fully oriented.  The Veteran's safety was not concern due to his mental illness.  He did not have behavioral changes.  He was independent in activities of daily except that he needed some assistance with transferring.  He needed assistance preparing his meals, shopping, and with transportation.  He was totally dependent on his caregiver to manage his finances.  He was noted as calm, depressed, and anxious.  During the assessment he removed himself to a separate room to cope with stress.  He had feelings of hopelessness about the present/future.  He denied suicidal ideation, intent, or attempt.  He had barriers to education of PTSD, anxiety, insomnia, and nightmares.  He had cognitive limitations of poor concentration, he sometimes forgot to turn off the stove/oven, and at times his mind "drifts away."  

In VA medical records from April 2016, the Veteran reported that he was going to take his wife on cruise in June.  In a VA mental health note from this time, the Veteran reported difficultly sleeping and had nightmares.  He did not want to go back to sleep if he was awakened by a nightmare because he did not want to continue experiencing it.  He reported healthy eating and regular exercise.  He denied suicidal and homicidal ideation and/or intent.  He had good hygiene.  His mood was euthymic and his affect was full and congruent.  His thought process was goal directed and logical.  He did not have delusions or hallucinations.  His judgment and insight were good.  He did not have significant deficits in his cognition.  

At the May 2016 hearing, the Veteran testified that he was unable to go to his son's sporting events due to crowds.  Holiday effigies caused him to feel tense, and he had to leave the area where one was located.  He would feel edgy, and had bad nightmares in the middle of the night.  When either of these occurred, he had to walk outside.  He was unable to work in kitchens due to flashbacks of a bomb that went off in the galley of the U.S.S. Cole.  He reported that slight noises and smells would trigger flashbacks and memories.  He completed school/VA vocational rehabilitation for computers and notarizing in 2012 and tried a number of jobs within these professions.  He could not perform in culinary positions, in part, due to his nightmares and the effect of his medications.  The prior year he worked off and on in a kitchen for approximately six months at a club.  The Veteran would sometimes walk away from his area of work when he became triggered by a smell or a sound.  His employer knew and understood his condition.  The Veteran noted that this employer would sometimes become upset with him when he was not available.  Prior to this employment, the Veteran did not do work in kitchens or with computers.  At the time of the hearing the Veteran did not believe he could work due to his PTSD.  His wife indicated that the Veteran was triggered by crowds.  Noises and being out in the open also triggered his PTSD.  His PTSD affected his ability to support his son and family as he could not do certain activities, or go to places like the movies or the mall.  

In a June 2016 VA medical record, the Veteran noted that he returned from a vacation. 

In a September 2016 VA mental health note, the Veteran endorsed chronic PTSD symptoms.  He reported that he was not employed at this time, as his part time billing and coding position was too stressful due.  He related this stress to the necessity to provide customer service to angry customers.  He noted that he was very involved in his 10 year-old son's afterschool sports and activities.  He denied depression, hopelessness, suicidality, and homicidality.  There was no evidence of psychosis.  His mood was stated as irritable and anxious, and his affect was euthymic.  His stream of thought was organized and goal-directed, associations were linear, and causality was intact.  There was no evidence of flight of ideas, loose associations, clang association; no evidence of thought insertion, thought withdrawal, thought blocking, or racing thoughts.  His thought content was negative for delusional ideas, he denied hallucinations, and did not appear to respond to internal stimuli.  He appeared to have preserved impulse control, and his attention and concentration was fair.  His cognition was grossly intact, and the quality of his decision making was adequate.  The clinician found that the Veteran had a good understanding of current situation.  The clinician further noted that the Veteran's ongoing disability processes complicated the resolution of his reported mental health difficulties, due to multiple factors inherent in the system and the socioeconomic status of many persons covered under that system.

In a December 2016 statement, the Veteran's wife reported that the Veteran had "over the past few years completely chang[ed] from his normal joyful self."  He became distant with his son, and she felt as if he was a complete stranger.  He experienced fatigue that affected him mentally and physically, causing constant depression and marital issues.  They currently lived as if they were "separated."  Despite treatment he still experienced "major issues."  

In a December 2016 buddy statement, R. K. noted that since discharge the Veteran lacked the ability to do any physical labor and appeared to be in constant pain.  He appeared depressed, and his family life "suffered" due to his military experiences.  

In the December 2016 VA PTSD examination, the examiner noted that since the  2011 VA examination, the veteran continued to be married to his wife and lived in the same home with their 10 year-old son.  He did not attend indoor events, and avoided crowds.  He would drive in the immediate area of his home, and patronized small stores.  During the day, he stayed at home, watched television, used the computer, tried to fulfill the items on lists his wife left, and slept.   He did not cook because he would leave the stove or oven on.  He experienced sleep disturbances.  He reported that his wife would take the majority of his "wrath," and that they rarely slept in the same room together.  One of his Navy buddies helped him around the house, especially with cutting the grass as he was sensitive to the noise.  

When he was exposed to one of his triggers he would begin to shake, sweat, and felt as if he could not breathe.  He would have the desire to run or escape, which necessitated in a pacing or a checking routine if he was home.  Due to difficulties making decisions, as well as memory problems, he has not had any financial responsibilities since the September 2011 VA PTSD examination.  He must have notes and reminders to take care of personal hygiene, as well as clean around the house and take his medications.  The Veteran reported that he has not worked since September 2011.  Prior to that, he tried working in a call center for a pharmacy and in security.  He claimed that neither of these positions worked out for very long.  He had difficulty dealing with others, which the examiner noted was especially due to being startled and his response to same.  He applied for many culinary positions when he first retired from the Navy, but the kitchen/grill reminded him too much of the U.S.S. Cole.  He attended community college for Industrial Maintenance in 2008, and he was able to complete that course as it was self-paced.  However, was unable to complete any other requirements to obtain an Associate's Degree.  

The examiner found that the Veteran experienced recurrent, involuntary, and intrusive distressing memories of, and dreams related to, the traumatic in-service event.  He had intense or prolonged psychological distress at exposure to internal or external cues that symbolize or resemble an aspect of the traumatic event.  He had marked physiological reactions to internal or external cues that symbolize or resemble an aspect of the traumatic event.  He had persistent and exaggerated negative beliefs or expectations about oneself, others, or the world.  He had persistent, distorted cognitions about the cause or consequences of the traumatic event(s) that lead him to blame himself or others, and a persistent negative emotional state.  He had a markedly diminished interest or participation in significant activities, and experienced feelings of detachment or estrangement from others.  He had a persistent inability to experience positive emotions, and had irritable behavior and angry outbursts (with little or no provocation) that were typically expressed as verbal or physical aggression toward people or objects.  He was hypervigilance, had an exaggerated startle response, sleep disturbances, and problems with concentration.

The examiner found that the Veteran had objective symptoms of: depressed mood; anxiety; panic attacks more than once a week; chronic sleep impairment; mild memory loss; flattened affect; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships; difficulty in adapting to stressful circumstances, including work or a work like setting; obsessional rituals which interfere with routine activities; impaired impulse control, such as unprovoked irritability with periods of violence; and an intermittent inability to perform activities of daily living, including maintenance of minimal personal hygiene.  

The examiner noted that the Veteran was initially very agitated, pacing and humming, but settled down once his wife arrived.  He was alert and fully oriented, cooperative, avoided eye contact, and was easily engaged.  His responses were often limited and underdeveloped, and the examiner had to repeat her questions several times.  His mood was dysthymic, and his affect was flat/restricted, but congruent with his mood.  No perceptual disturbances were endorsed or noted.  His thought process, content, and associations appeared to be logical and coherent.  He denied suicidal and homicidal ideation and/or intent.  His insight and judgment appeared to be good.  His abstracting thought process appeared intact, but was noted as poorly developed.  His cognitive skills appeared to be grossly intact, and he was noted to have memory difficulty.  He struggled with temporal memory, details, dates, and other related items.  His immediate short term memory was within normal limits, but with delayed recall.  He was noted to have problems with focus, attention, and concentration.  

The examiner did not suspect that the Veteran was exaggerating his symptoms, nor was same noted in his records.  She found that overall the Veteran's presentation appeared to be authentic and sincere.  Based on the records reviewed and the history provided by his wife, as well as the data obtained from the Veteran, the examiner concluded that this evaluation was likely to be a valid representation of the Veteran's current level of functioning.  She opined that he had total occupational and social impairment.  Regarding employability, she opined that the Veteran's psychiatric symptoms would severely impair his ability to work in both sedentary and more active work environments.  It would be extremely difficult for him to secure or to maintain employment across all work environments.  

In a March 2017 statement, the Veteran reported that his psychiatric disability caused him to have less motivation to exercise and to make "poor food choices."  He claimed that his obstructive sleep apnea was related to his poor concentration and difficulty completing tasks.  .

In an April 2017 VA medical opinion, the opinion giver found that the Veteran's PTSD contributed to his obesity and then to his obstructive sleep apnea.   

In an April 2017 VA Caregiver Assessment, the Veteran was noted to have health care decision-making capacity.  He was independent in activities of daily living.  He needed assistance with shopping, transportation, and managing his medication.  He was totally dependent on his caregiver to manage his finances.  He was noted as calm, depressed, and sometimes anxious.  He was noted as alert and fully oriented.  Anxiety and pain were barriers to education and he had poor concentration.  Veteran's primary reason for acceptance into the Caregiver Support Program was due to a mental health condition.  His safety due to mental illness was not a concern.  

C. Analysis

Upon consideration of the foregoing, the Board finds that prior to December 12, 2016 a rating in excess of 70 percent during the period on appeal is not warranted.  Thereafter, a total schedular rating for PTSD is warranted.  

In the December 12, 2016, VA examination, the examiner, upon review of the record and examination of the Veteran, found that he had total occupational and social impairment.  The opinion was based on the competent and credible medical record.  It provided adequate reasons and bases for the opinions rendered.  As such, the Board finds that this opinion is competent, credible, probative, and dispositive that the Veteran had total occupational and social impairment as this time.  

Prior to December 12, 2016, the Board finds that the Veteran is not entitled to a rating in excess of 70 percent for his service-connected psychiatric disability.  Throughout this period the Veteran denied homicidal and suicidal ideation and/or intent.  He denied, or was found not to have, hallucinations or delusions.  He was found to be fully oriented and alert.  His judgment and insight were noted as good or intact, and there was no finding of gross impairment of thought process or communication.  VA Caregiver Assessments throughout this period did not find that the Veteran was a danger to himself.  Further, the majority of VA medical records, to include VA Caregiver Assessments, did not shown that the Veteran was intermittently unable to perform activities of daily, to include maintain a minimal level of personal hygiene.  He was also not shown to have any memory loss of highly retained information such as the names of close relatives, his occupation, or his own name.  

The Board notes that the record showed that the Veteran, although he complained of difficulties with crowds and avoidance, attended events related to his in-service stressor, was active with his son's sports activities, and took a cruise vacation in June 2016 with his wife.  GAF scores between May 2011 and February 2014 ranged from 45 to 73, with the majority of the scores being within the 50 to 60 range, reflecting predominantly moderate symptoms during this time.  In November 2014, the Veteran denied any organizational skills, and noted that his wife had to remind him of appointments.  However, throughout the period prior to December 12, 2016, the medical record did not show that the Veteran had an inability to perform activities of daily living despite needing reminders to perform certain activities.  The Veteran was noted to need total assistance with financial planning due to his forgetfulness, and that he had difficulties with preparing meals, shopping, housework, and managing his medication.  VA Caregiving Assessments during this time, which also considered the Veteran's ability to perform activities of daily living, consistently noted that the Veteran not a safety concern due to his mental illness.  As the Veteran's disability picture prior to December 12, 2016 does not more closely approximate a total schedular rating, the Board finds that a total schedular rating is not warranted during this time.    

In summation, prior to December 12, 2016 a rating in excess of 70 percent rating is not warranted; thereafter a total schedular rating is warranted.  

VI.  TDIU due to PTSD

In the September 2016 remand, the Board found that matter of entitlement to TDIU on the basis of the Veteran's service-connected PTSD was raised by the record.  He was thereafter awarded TDIU, due to his PTSD, effective December 16, 2016, the date of receipt of his formal application for TDIU.  As this decision grants a total schedular rating for PTSD from December 12, 2016, the issue of TDIU due to PTSD from December 12, 2016 is moot.  Prior to December 12, 2016, the Veteran's PTSD has been rated at 70 percent, and consideration of TDIU due to PTSD is warranted.  Rice v. Shinseki, 22 Vet. App. 447 (2009).

Total disability will be considered to exist when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340.  If the total rating is based on a disability for which the Schedule for Rating Disabilities provides an evaluation of less than 100 percent, it must be determined that the service-connected disability is sufficient to produce unemployability without regard to advancing age.  38 C.F.R. § 3.341.  Any reasonable doubt regarding a degree of disability will be resolved in favor of the veteran.  38 C.F.R. § 4.3.  In evaluating total disability, full consideration must be given to unusual physical or mental effects in individual cases, to peculiar effects of occupational activities, to defects in physical or mental endowment preventing the usual amount of success in overcoming the handicap of disability and to the effects of combinations of disability.  38 C.F.R. § 4.15.

If the schedular rating is less than total, a total disability evaluation can be assigned based on individual unemployability if a veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disability, provided that he has one service-connected disability rated at 60 percent or higher.  38 C.F.R. § 4.16(a). 

Marginal employment shall not be considered substantially gainful employment. For purposes of 38 C.F.R. § 4.16, marginal employment generally shall be deemed to exist when a Veteran's earned annual income does not exceed the amount established by the U.S. Department of Commerce as the poverty threshold for one person.  Marginal employment may also be held to exist, on a facts found basis (includes but is not limited to employment in a protected environment such as a family business or sheltered workshop), when earned annual income exceeds the poverty threshold.  Consideration shall be given in all claims to the nature of the employment and the reason for termination.  Id.  

A veteran's service-connected disability, alone, must be sufficiently severe to produce unemployability.  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  In determining whether unemployability exists, consideration may be given to a veteran's level of education, special training, and previous work experience, but not to his or her age or to any impairment caused by non-service-connected disabilities. 38 C.F.R. §§ 3.341, 4.16, 4.19.  A veteran's employment history, his or her educational and vocational attainment, as well as his or her particular physical disabilities are to be considered in making a determination on unemployability.

In order for a veteran to prevail in a claim for TDIU, the record must reflect circumstances, apart from non-service-connected conditions, that place him or her in a different position than other veterans who meet the basic schedular criteria.  The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  A high rating in itself is recognition that the impairment makes it difficult to obtain or keep employment.  The ultimate question is whether the veteran, in light of his service-connected disorders, is capable of performing the physical and mental acts required by employment, not whether he can find employment.  See Van Hoose v. Brown, 4 Vet. App. 361 (1993).

In August 2010, the Veteran was noted as unemployed, but had recently finished training at a technical center.  In October 2010, private medical record shows that the Veteran had a job "on Base."  In the September 2011 11 PTSD VA examination, the Veteran was noted as going to Dyersburg State Community College and anticipated graduating in 2013 with an Associate's Degree in Industrial Maintenance.  

From April to June 2013, VA Vocational Rehabilitation found that the Veteran was job ready and that he satisfactorily participated in planned employment for the month prior.  In July 2013, his VA vocational rehab case was closed. 

In April 2013, it was noted that the Veteran's current job was noted as suitable and did not aggravate his disabilities.  Further, his disabilities did not interfere with his ability to perform his job in a satisfactory manner.  It was noted that since September 2012 he worked in a full time, permanent position as a clearance specialist.  In an April 2013 Vocational Rehabilitation note, the Veteran was noted to has been working for a medical services company, performing administrative customer service work for approximately two years.  His job required contact with customers who ordered prescriptions online or by telephone.  The Veteran reported that was doing well with this job, and that he would eventually work from home as this will save his company money.  

In an April 2013 Vocational Rehabilitation counseling note, upon review of medical records reflecting a return to treatment for PTSD, concluded the Veteran had a serious employment handicap, but the achievement of his vocational goal was feasible.  He enjoyed his job and was adjusting well, so it was determined that he did not have a sufficient exacerbation of PTSD symptoms that did not allow him to continue with this employment.  However, due to this exacerbation and need for additional treatment he was found to have a serious employment handicap.  It was determined that there was a significant impairment of the Veteran's ability to prepare for, obtain, and maintain suitable employment.  It was determined that achievement of a vocational goal was reasonably feasible at that time, as he had continued to work. 

In another VA Vocational Rehabilitation note, the Veteran was noted to have begun work in August 2011 for a medical services company.  There he would review and verify prescription documentation, provided customer service where he enrolled customers in various health plans, and processed data in computers systems to facilitate the ordering process.  He began working as a full time, permanent employee in September 2012.  He was noted to have consistently reported that he was doing well on the job which was sedentary and administrative in nature.  This job was found to be compatible with his service-connected limitations.  The job was also consistent with his interests, aptitudes, and abilities.  It was noted that his adjustment to the employment was "excellent."  

In a May 2013 VA Vocational Rehabilitation note, the Veteran was noted as still working for the medical services company as a customer service representative.  He enjoyed his job, and was pleased to be working in the pharmaceutical industry.

In a July 2015 application for vocational rehabilitation, the Veteran reported that he was working as a billing technician at the medical services provider.  He indicated that he needed to go back to school continue his job.  He reported a monthly income of $1,600 a month.  In a September 15, 2016 VA mental health note, he reported that he was no longer employed as his part time job in billing and coding.  He reported that this position was too stressful due to the necessity to provide customer service to angry customers.  

In his December 2016 Application for Increased Compensation Based on Unemployability, the Veteran reported that he became too disabled to work due to his PTSD in June 2010.  For the names and addresses for all employers for the last five years, he wrote "none."  He indicated that he completed four years of high school, and did not have any other education or training before and after he became too disabled to work.  He indicated that the most he ever made in a year was $22,500.  

Upon consideration of the foregoing, the Board finds that the Veteran is entitled to TDIU starting September 1, 2016.  The Board observes that September 2016 was the last time the Veteran reported that he was able to work, and attributed leaving his job to stress related to interacting with customers.  Although the Board is not aware as to when the Veteran actually ceased this employment, giving him the benefit of the doubt, the Board finds that his employment ceased on September 1, 2016.  

Prior to September 1, 2016, the competent and credible record shows that the Veteran was working and/or obtaining vocational education.  He reported in July 2016 that he had a monthly income of $1,600 a month, which was above the poverty threshold.  In his December 2016 application for TDIU, however, the Veteran made statements that were not supported by the evidence within the claims file, notably that he had not worked since 2010 and that he not received secondary education and/or training.  As the TDIU application is inconsistent with numerous other statements of the Veteran indicating employment since 2010, as well as VA vocational rehabilitation records, the Board finds that the statements made in the TDIU application are not credible.  

Based on detailed review of the foregoing, the Board finds that from September 1, 2016, the Veteran is entitled to TDIU due to his service-connected PTSD.  Prior to then, the preponderance of the evidence is against a finding that his PTSD precluded him from substantially gainful employment consistent with his educational background and occupational experience.  

VII.   Special Monthly Compensation by Reason of Being Housebound

In light of the Board's grant of TDIU due to service-connected PTSD, effective September 1, 2016, the question of whether the Veteran is entitled to special monthly compensation pursuant to 38 U.S.C.A. § 1114(s) from this time is for consideration.  Bradley v. Peake, 22 Vet. App. 280 (2008).  

Special monthly compensation by reason of being housebound may be awarded on either a statutory basis or factual basis.  Both bases require that the Veteran have a single disability rated totally disabling (i.e., 100 percent).  38 U.S.C.A. § 1114(s); 38 C.F.R § 3.350(i).  The total disability rating requirement may be met by a finding of a TDIU where that award is based on one single condition.  Bradley, 22 Vet. App. at 293 (2008) )(a TDIU rating can qualify for compensation at the 38 U.S.C.A. § 1114(s) rate, but only if based on a single disability); VAOGCPREC 66-91 (Aug. 15, 1991) (several separately ratable disabilities cannot be combined to achieve a single total rating in order to qualify for special monthly compensation).

Statutory housebound is granted when, in addition to having a single disability rated as totally disabling, a Veteran also has an additional disability or disabilities independently rated a combined 60 percent disabling.  38 U.S.C.A. § 1114(s); 38 C.F.R § 3.350(i).  

At the time TDIU was granted for PTSD alone, herein, September 1, 2016, his additional compensable disabilities were right shoulder strain at 20 percent; left knee arthritis rated at 10 percent; bilateral trauma secondary to jaw surgery at 10 percent; fifth cranial nerve disability at 30 percent (increased from 10, above); and right elbow strain rated at 10 percent.  In addition, this decision awards symptomatic residuals of an in-service left knee meniscectomy rated at 10 percent and left knee lateral instability rated at 10 percent.  Thus, the combined rating of his remaining service-connected disabilities was at least 60 percent, when the grants awarded herein are applied.  For these reasons, the Veteran met the statutory criteria for a housebound rating under 38 U.S.C.A. § 1114(s) on September 1, 2016.  As such, the Board finds that special monthly compensation at the housebound rated is warranted from September 1, 2016.  

ORDER

A rating of 30 percent, but no higher, for a fifth trigeminal and cranial nerve disability is granted, subject to the laws and regulations governing monetary awards.  

A rating in excess of 20 percent for limitation of motion of the right shoulder is denied. 

A rating in excess of 10 percent for left knee arthritis limitation of motion is denied.  

A rating of 10 percent for the symptomatic post-corrective residuals of an in-service meniscectomy for the period on appeal is granted, subject to the laws and regulations governing monetary awards.  

From April 14, 2014, a rating of 10 percent, but no higher, for left knee lateral instability is granted, subject to the laws and regulations governing monetary awards.  

From December 12, 2016, but no earlier, a total schedular (100 percent) rating for PTSD is warranted, subject to the laws and regulations governing monetary awards.  

From September 1, 2016, TDIU due solely to PTSD is granted, subject to the laws and regulations governing monetary awards.  

Entitlement to special monthly compensation by reason of being housebound, effective September 1, 2016, is granted, subject to controlling regulations governing the payment of monetary benefits.



______________________________________________
M. C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


